 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuburban Motor Freight, Inc. and Ralph Singleton.Case 25-CA-10138January 8, 1980DECISION AND ORDEROn April 18, 1979, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in support of the Administrative LawJudge's Decision.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, asfurther explained herein, and to adopt his recommend-ed Order.The proceeding herein concerns Ralph Singleton, atruckdriver-dockman, who was reprimanded and dis-charged by Respondent in both April and July 1978,only to be reinstated with reduced punishment on eachoccasion pursuant to separate arbitral decisions ren-dered by a local joint grievance committee. Thecomplaint alleges that Respondent disciplined Single-ton for discriminatory antiunion purposes in violationof Section 8(a)(3) and (1) of the Act. It is undisputedthat neither Singleton nor the union representing himraised the unfair labor practice issue in either of thetwo arbitration proceedings.In defense of its conduct, Respondent has argued,inter alia, that the Board should apply its Spielbergprinciples,2defer to the local joint grievance commit-tee's decisions with respect to the discipline givenSingleton, and dismiss the complaint. The Administra-tive Law Judge found that the facts relevant to thedeferral issue were indistinguishable from those pre-sented in Electronic Reproduction Service Corporation,et al.3wherein a Board majority held that it would inthe absence of "unusual circumstances" defer underSpielberg to arbitration awards dealing with dischargeor discipline cases even where no indication existed asto whether the arbitrator had considered, or had beenpresented with, the unfair labor practice issue in-'The General Counsel has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces us thatthe resolutions are incorrect. Standard Dry Wall Products. Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.Spielberg Manufacturing Company. I 12 NLRB 1080 (1955).213 NLRB 758 (1974) (former Chairman Miller, former MemberKennedy, and Member Penello; then-member Fanning and Membe; Jenkinsdissenting).' See Max Factor & Co.. 239 NLRB 804 (1978); The Mason and DixonLines. Inc.. 237 NLRB 6 (1978); The Kansas City Star Company. 236 NLRB866 (1978).247 NLRB No. 2volved. He nonetheless found that deferral would beinappropriate because recent decisions by the presentBoard had signaled abandonment of the rule inElectronic Reproduction.4For reasons hereafter stat-ed, we affirm the Administrative Law Judge's refusalto defer.The Board majority in Electronic Reproductionrationalized its holding therein as a rule designed toencourage contractual efforts at dispute settlement bypreventing multiple litigation of the same set of facts.However economically praiseworthy the intent of thatrule may have been, its effect has been severelycriticized as an unwarranted extension of the Spielbergdoctrine and an impermissible delegation of theBoard's exclusive jurisdiction under Section 10(a) ofthe Act to decide unfair labor practice issues.' We findmerit in such criticism. Our experience with ElectronicReproduction has led to the conclusion that it pro-motes the statutory purpose of encouraging collective-bargaining relationships, but derogates the equallyimportant purpose of protecting employees in theexercise of their rights under Section 7 of the Act. Thisresult provoked one critic to state:The inference to be drawn from this case is thatalthough the contract and statutory issues aredifferent, the union's interests may not coincidewith the individuals', and the statutory issue wasin no way litigated or determined, the Board willdeprive these individual employees of their statu-tory rights under the guise of deferring to andencouraging arbitration. One's mind would needto be very fertile, indeed, to conjure up a moreshocking sacrifice of individual rights on the altarof institutionalism.'The Board can no longer adhere to a doctrine whichforces employees in arbitration proceeding to seeksimultaneous vindication of private contractual rightsand public statutory rights, or risk waiving the latter.Accordingly, we hereby expressly overrule ElectronicReproduction and return to the standard for deferralwhich existed prior to that decision.7In specific terms,we will no longer honor the results of an arbitrationproceeding under Spielberg unless the unfair laborpractice issue before the Board was both presented to' See Stephenson v. N.L.R.B.. 550 F.2d 535 (9th Cir. 1977); Simon-Rose,"Deferral under Collyer by the NLRB of Section 8(aX)(3) cases,'" 27 Lab. LJ.201, 209-212 (1976); Schatzski, "Majority Rule, Exclusive Representation,and the Interests of Individual Workers: Should Exclusivity be Abolished?,"123 U. Penn. L. Rev. 897, 909 (1975).' Schatzski, supra at 909, fn. 32.'See Yourga Trucking, Inc., 197 NLRB 928 (1972) Airco IndustrialGases-Pacific, a Division of Air Reduction Company. Incorporated. 195NLRB 676 (1972); Raytheon Company. 140 NLRB 883 (1963); MonsantoChemical Company, 130 NLRB 1097 (1961).Member Jenkins would in any event not defer to the decision of an arbitralpanel lacking "neutral members." See his dissenting opinions in AutomobileTransport,. Inc.. 223 NLRB 217 (1976), and Terminal Transport Company.Inc., 185 NLRB 672 (1970).146 SUBURBAN MOTOR FREIGHT, INC.and considered by the arbitrator. In accord with therule formerly stated in Airco Industrial Gases, we willgive no deference to an arbitration award which bearsno indication that the arbitrator ruled on the statutoryissue of discrimination in determining the propriety ofan employer's disciplinary actions. In like accord withthe corollary rule stated in Yourga Trucking, we shallimpose on the party seeking Board deferral to anarbitration award the burden to prove that the issue ofdiscrimination was litigated before the arbitrator.In light of the foregoing, we affirm the Administra-tive Law Judge's refusal to defer to the results ofarbitration proceedings wherein the unfair labor prac-tice issues of discrimination were not litigated. Welikewise affirm the Administrative Law Judge's deter-mination, based on his independent evaluation of thefacts before him, that Respondent was not unlawfullymotivated when it reprimanded and disciplined RalphSingleton in April and July 1978. We will thereforedismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is,dismissed in its entirety.MEMBER PENELLO, dissenting:The decision to overrule Electronic Reproduction8represents yet another step9in the ill-consideredretreat from a fair, balanced, comprehensive, andefficacious accommodation between public and privatemechanisms for the resolution of disputes. Once again,a Board majority has rendered a decision which willpromote the proliferation of litigation and impede thematuration of peaceable labor-management relations.Once again, my colleagues have endorsed a policywhich tightens the bureaucratic fetters on employees,unions, and employers alike, and so contravenes thevery purposes of the Act which that policy is meant toserve. Once again, I must dissent.The complaint herein alleges that Respondentunlawfully discriminated against Ralph Singleton, theCharging Party, when it reprimanded and dischargedhim in both April and July 1978. The complaint issuedin spite of the fact that, after each disciplinary incident213 NLRB 758 (1974).See Douglas Aircraft Company, Component of McDonnell DouglasCorporation, 234 NLRB 578 (1978) (Member Penello dissenting), enforce-ment denied 609 F.2d 352 (9th Cir. 1979); Texaco. Inc. Producing Depart-ment, Houston Division. 233 NLRB 375 (1977) (Member Penello dissenting);General American Transportation Corporation. 228 NLRB 808 (1977) (Mem-bers Penello and Walther dissenting); Filmation Associates, Inc., 227 NLRB1721 (1977) (Members Penello and Walther dissenting)."' Spielberg Manufacturing Company. 112 NLRB 1080 (1955).cited, Singleton and his union representative voluntar-ily litigated the employee's claim for reinstatementwith backpay in arbitration before a local jointgrievance committee. There is no record indicationwhatsoever that the committee limited Singleton'sright to offer evidence on all issues related to the claimpresented in each arbitration proceeding. Singletonwas present during each proceeding and was wellaware each time of all facts subsequently introduced atthe unfair labor practice hearing in an attempt toprove that Respondent was discriminatorily motivatedto discharge him. For no apparent reason, he did notpresent those particular facts to the committee ascircumstances relevant to his firings. Based on theevidence actually presented, the committee reducedSingleton's first discharge to a final warning andordered his immediate reinstatement without backpay.The committee likewise reduced his second dischargeto a final warning, but ordered his reinstatement onlyafter a 60-day suspensio..It is undisputed that the proceedings of the LocalJoint Grievance Committee with respect to Singletonwere fair and regular, that all parties had agreed to bebound by the committee's decisions, and that thedecisions made in Singleton's case were not repugnantto the purposes and policies of the Act. In sum, theoriginal Spielberg 'o criteria for deferral to arbitrationdecisions have been met. In addition, no "unusualcircumstances" warranted Singleton's failure to intro-duce evidence of discrimination during the litigationof his reinstatement claims in arbitration. I canperceive no justification for permitting the relitigationof the merits of those claims before the Board.Contrary to my colleagues, I would adhere to the rulein Electronic Reproduction and end the matter bydeferring to the results of arbitration.The procedural rule in Electronic Reproductionfacilitated full effectuation of the Board's Spielbergpolicy and derived its raison d'etre from principlesunderlying both Spielberg and Collyer." Thoseprinciples, expressed in the Act and endorsed by thecourts,'2commit the Board to the purpose of further-ing collective bargaining by encouraging parties toresort to contractual means for the peaceful resolutionof industrial disputes. Such a purpose can be fatallyfrustrated by permitting voluntary arbitration agree-ments to be avoided through multiple litigation of thesame set of facts." Collyer Insulated Wire, A Gulf and Western Systems Coa. 192 NLRB 837(1971). My views on deferral under both Collyer and Spielberg have recentlybeen restated at length in Roy Robinson, Inc. d/b/a Roy Robinson Chevrolet.228 NLRB 828 (1977), and in the dissenting opinions of those cases cited infn. 9, supra." See, e.g., William E Arnold Company v. Carpenters District Council ofJacksonville and Vicinity, et al., 417 U.S. 12, 16-17 (19'4); Carey v.Westinghouse Co.. 375 U.S. 261, 270-272 (1963).147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrior to the decision in Electronic Reproduction, ithad been the Board's practice in cases involvingalleged discrimination in employment not to defer toan arbitration award under Spielberg unless the unfairlabor practice issue had been both presented to andconsidered by the arbitrator. Experience led the Boardto conclude, however, that its practice invited partiesto withhold evidence of discrimination during arbitra-tion about disciplinary action in order to gain a secondopportunity to challenge the same action during anunfair labor practice proceeding. The consequentbifurcation of litigation was particularly destructive ofthe arbitral process in discharge and discipline cases,where consideration of the basic contractual issue of"just cause" ordinarily encompasses the unfair laborpractice issue of unlawful discriminatory cause.Precisely because the Board's prior deferral policyunder rules defined in the Airco" and Yourga'4decisions had the aforementioned deleterious effect onarbitration and discouraged its use, the Board stated inElectronic Reproduction that:[W]e believe the better application of the underly-ing principles of Collyer and Spielberg to be thatwe should give full effect to arbitration awardsdealing with discipline or discharge cases, underSpielberg, except when unusal circumstances areshown which demonstrate that there were bonafide reasons, other than a mere desire on the partof one party to try the same set of facts before twoforums, which caused the failure to introducesuch evidence at the arbitration proceeding. 'By rejecting the rule just stated and returning to theAirco/Yourga standard, my colleagues in the majorityhave today essayed a decision which flies in the face ofBoard experience, reintroduces the spectre of unwar-ranted multiple litigation, and contravenes the pur-pose of encouraging collective bargaining to whichthey are committed by the Act. They neverthelessmaintain that their decision is justified because therule in Electronic Reproduction failed to serve ade-quately the Board's statutory mandate to protectindividuals from unfair labor practices. I respectfullydisagree.Although the majority has attributed chimericalqualities to the rule in Electronic Reproduction, it istheir decision to depart from that rule which will havemonstrous effects. The existence of an arbitrationaward, of course, does not oust the Board of itsjurisdiction to adjudicate claims of unfair laborpractices based on the same subject matter as theaward.'6The Board has been quite able to insure thatindividuals have had a fair and reasonable opportunityto adjudicate any such claims by applying its Spielbergcriteria in a review of arbitration awards and bypermitting parties before the Board to demonstrateany unusual circumstances which, under the rule inElectronic Reproduction, justified their failure topresent evidence relative to alleged unfair laborpractices in arbitration proceedings. A return to theAirco/Yourga rule will do nothing more to insure anindividual's "day in court" on unfair labor practiceissues. It will, in fact, do less. The failure to givefinality to arbitration decisions meeting Spielbergcriteria will inevitably discourage reliance on thearbitral process and will thereby rob individuals of analternative to the Board, a private forum in which tosecure swift and fair determination of all facts andissues arising from a disciplinary incident. Individualsaggrieved by suspected discrimination in their disci-pline will then have no alternative but to take theirplace in line with the burgeoning masses of chargingparties before the Board with claims of discriminationin discipline or discharge. These individuals will wait,and wait, and wait for the protection of rightspromised them.I do not kindly regard the prospect of justicedelayed. I would adhere to the rule in ElectronicReproduction in an effort to preclude that prospect." Airco Industrial Gases-Pacific. a Division of Air Reduction Company.Incorporated. 195 NLRB 676 (1972).' Yourga Trucking Inc.. 197 NLRB 928 (1972)." 213 NLRB at 762." N.L.R.B. v. Strong Roof d Insulating Company. 393 U.S. 357, 360-361(1969).DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge' Tiscase was heard before me in South Bend, Indiana, onJanuary 25-26, 1979. The complaint in the case was issuedon October 31, 1978,' based upon a charge filed on August25 by Ralph Singleton, herein referred to as Singleton, andalleges violations of Section 8(a)(3) and (1) of the NationalLabor Relations Act, as amended, herein called the Act, bySuburban Motor Freight, Inc., herein called Respondent orthe Company. More specifically, the complaint alleges thatRespondent discriminated against Singleton in violation ofthe Act when it issued warnings to, and discharged,Singleton both on April 6 and July 11. Respondent byanswer denied the commission of any unfair labor practicesunder the Act.A prefatory issue is presented as to whether the Boardshould defer its processes to the decisions of the local jointgrievance committee set up under the grievance machineryof Respondent and the Union's collective-bargaining agree-ment, which committee considered and decided the validityof Singleton's warnings and discharges under the collective-bargaining agreement. Passing that issue, the ultimate issueis whether the reprimands and discharges of Singleton were' All dates are 1978 unless otherwise stated.148 SUBURBAN MOTOR FREIGHT, INC.based upon Singleton's union or other protected concertedactivities.Upon the entire record,2including my observation of thedemeanor of the witnesses, and after due consideration of thebriefs filed by the General Counsel and Respondent, I makethe following:FINDINGS OF FACTI. JURISDICTIONRespondent is an Ohio corporation with an office,terminal, and place of business in South Bend, Indiana,where it is engaged in the interstate transportation of goodsand freight. The complaint alleges, and the answer admits,that, during the 12-month period prior to issuance of thecomplaint, Respondent "shipped and delivered from itsSouth Bend terminal finished products valued in excess of$50,000 to points outside the State of Indiana" and that,during the same period, "received and delivered goodsvalued in excess of $50,000 which were shipped to itsSouthbend terminal from points outside the State of India-na." The complaint further alleges, and again the answeradmits, that Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.Based on Respondent's admissions I find, as alleged, thatRespondent is an employer within the meaning of Section2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDTeamsters Local Union 364, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, herein called the Union, is admitted byRespondent to be, and I find it is, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. fMarerial FactsSingleton was employed by Respondent as a truckdriver-dockman beginning September 3, 1976. He was a member ofthe Union which represented Respondent's employees andhad been a member for about 10 years. Respondent and theUnion were parties to a collective-bargaining agreementeffective April 1, 1976, to March 31, 1979, which providedgrievance machinery for the resolution of disputes. Underthe grievance machinery, on any disputes a majority decisionof the local joint grievance Committee, composed of employ-er and union representatives, was final and binding on bothparties to the dispute.It was Singleton's testimony that in July 1977 he learnedthat David Hoedema, Respondent's terminal manager, had'The unopposed motion of the General Counsel to correct the transcriptherein dated March 26, 1979, is hereby granted and received in evidence asG.C. Exh. 28.' The collective-bargaining agreement required a new employee to work 30consecutive workdays within any 90-day period before he could be considereda regular employee and placed on the seniority list. Signing a quit slip wouldbreak the period of employment and forestall addition to the seniority listalthough the employee might continue to work.required csual employee Jerry Wilson to sign a "quit slip"so that Wilson, who had been working as a casual employee,could not be added to Respondent's seniority list of drivers. Singleton testified that upon learning of this he talked toHoedema and complained that it was unfair to Wilson.Singleton related that Hoedema told him to keep his noseout of his business or the "same thing would happen to me."Singleton testified he believed he told Hoedema at this timethat he would see what the Union had to say on the matter.Thereafter, Singleton did complain at various times toRobert McCuiston, business manager for the Union, regard-ing Wilson's situation, both by telephone and personallywhen McCuiston visited Respondent's terminal. It alsoappears from the testimony of Jerry Wilson, who was calledby the General Counsel as a witness, that Wilson himselfpersonally complained to McCuiston beginning some time inAugust 1977 after telling Hoedema he was going to theUnion on the matter.The record is unclear as to the timing of the events thatfollowed. A consensus of the testimony of McCuiston,Wilson, and Hoedema reveals that at some point in time,McCuiston persuaded Hoedema to take Wilson on as aregular employee provided he passed the driving test.According to Wilson, a successful road test was mandatoryfor full-time employment as a driver-dockman.4Wilson alsotestified that Hoedema was angry about Wilson's havinggone to the Union behind Hoedema's back, and "sweared afew words." Nevertheless, Hoedema administered the roadtest to Wilson during the third week of November and failedhim. Wilson was then disqualified and terminated.Singleton testified that he learned of Wilson's terminationupon returning from a vacation in early December 1977. Hethen talked to Hoedema and complained that Hoedema wasnot qualified to give the road test to Wilson. Again,according to Singleton's testimony, Hoedema told Singleton,as he had in the July 1977 discussion regarding Wilson, tokeep his nose out of it or the same thing would happen tohim. Singleton responded that he would see what the Unionhad to say about the matter. It was shortly thereafter thatSingleton began to experience his troubles with Respondent.On December 19, he received two letters of reprimandsigned by Hoedema and based upon incidents occurring onDecember 14, 1977. One involved his being off his deliveryroute, thus violating article 5, subsection C, of the "UniformRules and Regulations" covering the Indiana conference ofTeamsters, a system of rules that Respondent applied to itsemployees. Another involved his exceeding his lunch periodby 10 minutes, thereby violating article 3(d) of the samerules.' Singleton's testimony about the claim that he was offroute is unclear but the substance of it is that he claimed hewas not off route. He did not deny that he may haveoverstayed his lunch period. Nevertheless, he did not file aformal grievance on either reprimand although he testified' Wilson had been performing some driving work for Respondent during hiscasual employment even without a road test.' While the reprimand actually referred to subsec. 3(c) it is apparent thatsubsec. 3(d) was intended instead. Subsec. (c) pertains to discourtesy tocustomers while subsec. (d) pertains to theft or dishonesty of any kind. It wasRespondent's position that overstaying breaks or lunch periods constituted a"theft" of worktime.149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe did mention the matter to McCuiston, who said Respon-dent did not have a leg to stand on.Singleton received another letter of reprimand on Febru-ary 13 for having an accident which he failed to report. TheGeneral Counsel does not contend that this reprimand wasdiscriminatorily motivated.Singleton received his next three reprimands on April 6,and they were based upon events occurring on April 4 and 5.The reprimand with respect to the April 4 incident wasbased upon Singleton's having "messed up" a tractor cabwith grease in the course of dropping one trailer andhooking up another. The reprimand letter cited this conductas a violation of article 2(g) of the work rules having to dowith the failure to keep the inside of a tractor cab clean.Singleton was not advised about this infraction until hereceived the other reprimand letters, but he did notspecifically deny in his testimony that he may have gottensome grease in the cab.The second reprimand letter Singleton received on April 6was based on his failure to call into the terminal from his laststop on April 5 as he had been instructed to do. The lettercited this failure as a violation of article 3(f) of the workrules relating to disobedience of orders. Singleton admittedthe instructions to call in and his failure to do so but soughtto excuse himself on the basis of the fact that he went onback to the terminal to get rid of a load of damaged steelwhich might have interfered with any other pick-ups.Moreover, he claimed that his last stop was so close to theterminal it was as easy to come back to the terminal as it wasto call in.The third reprimand letter given Singleton on April 6 wasbased upon observation of him by Terminal ManagerHoedema and Respondent's salesman Richard Cavender atSingleton's stop at the K-Mart store on his trip run to Niles,Michigan, on April 5. The letter recited the fact thatSingleton had completed his unloading at that location at12:30 p.m. and thereafter pulled his tractor to the south sideof the building and parked it from 12:32 until 1:40 p.m.,despite the fact that he had only been on the job since 9 a.m.and was not entitled, under Hoedema's interpretation of thecollective-bargaining agreement, to take a 30-minute lunchbreak until after he had been on the job 4 hours." The letterfurther related that Singleton's time at the K-Mart store was"in excess of allowable time," and constituted "dishonesty"under article 3(d) of the work rules about which Singletonhad been warned before. The letter concluded by advisingSingleton that he was dismissed.Singleton grieved his discharge before the local jointgrievance committee, which on April 10 reduced thedischarge letter to a "final letter of warning" and orderedhim reinstated on April 11 without backpay. Pursuant to thecommittee's decision, Hoedema issued Singleton anotherletter, dated April 12, advising him that the discharge letterI The local cartage agreement, art. 48, provided that the drivers wereentitled to a meal period between the 4th and 6th hour after beginning work.The language appears to make this a right to be exercised at the dver'selection, although Hoedema obviously viewed it as requiring drivers to eatonly between the 4th and 6th hours. He testified that this was the way theagreement was applied unless employees had special permission otherwise.' Hoedema testified that it was not unusual for him to follow his drivers andobserve their work when he had time. This testimony was corroborated byCavender, who testified that he had followed a number of drivers withhad been reduced to a final letter of warning but furtheradvising him that any further incidents of like nature couldresult in his discharge.Following his reinstatement, Singleton worked withoutincident until July 10. On that date Hoedema, again withsalesman Cavender, followed Singleton on his route' andobserved him stop at a restaurant, the Villa, in the vicinity ofNew Carlisle, Indiana, at 11:35 a.m., where he stayed until12:05 p.m. Hoedema and Cavender made no further attemptto follow Singleton after he left the Villa Restaurant. Byletter dated July II1, Hoedema again discharged Singleton,citing the fact that Singleton was observed taking a 30-minute lunch break at a time when he was not entitled toone, since he had only started work at 9 a.m. The dischargeletter stated that the 30-minute break was considered as"dishonesty, stealing time," about which he had beenwarned before, and thus was in violation of article 3(d) of thework rules.Singleton again grieved his discharge and this time thelocal joint grievance committee again reduced his "letter ofdischarge" to a "final letter of warning." However, thecommittee gave Singleton "penalty time off' until Septem-ber II and required him to pay his own health and welfare aswell as pension contributions during the time off.B. Contentions of the PartiesIt is the General Counsel's contention that Singleton wasreprimanded in December, April, and July because of hissupport of Jerry Wilson and Wilson's efforts to obtain full-time employment with Respondent. In support of thiscontention, the General Counsel notes that the first repri-mand issued to Singleton in December 1977 shortly followedhis complaint to Hoedema about Wilson's termination andafter Hoedema had told Singleton to keep his "nose out ofit" or the "same thing" could happen to him. While theDecember reprimands occurred more than 6 months prior tothe filing of the charge and cannot therefore constituteviolations of the Act, they may be considered as backgroundevidence reflecting the discriminatory nature of the subse-quent reprimands issued to Singleton. As further evidencethat the reprimands issued to Singleton were discriminatorythe General Counsel points out on the basis of Hoedema'sadmissions that the reprimands issued to Singleton inDecember 1977 were the first issued to Singleton during hisemployment. Moreover, Singleton's reprimands of Decem-ber and April were the only reprimands Hoedema everissued which were unrelated to accidents, except for onereprimand issued to driver Douglas Mackler in August 1977for insubordination.The timing of the April reprimands and discharge ofSingleton is urged by the General Counsel to also show thediscriminatory basis for Respondent's actions. In this regard,Hoedema. Other driver witnesses, including Jerry Wilson and DouglasMackler, also testified that drivers were followed from time to time. It alsoappears from Hoedema's testimony, supported by that of Clay Prather, anemployee in Respondent's terminal operations, that Hoedema and Pratherhad followed Singleton on his route on one unspecified date between April I and July 10, but observed nothing irregular, presumably because Singletonwas aware that he was being followed, as he indicated in statements on a CBradio. Accordingly, I credit Hoedema, supported as he is on this point, andfind that it was not unusual for Hoedema to follow drivers.150 SUBURBAN MOTOR FREIGHT, INC.the General Counsel relies upon evidence showing thatRespondent ultimately had to hire Jerry Wilson on April 24.According to Wilson's testimony, which I credit in thisregard, he was hired after his repeated complaints toMcCuiston and McCuiston's discussions with Hoedema andarrangements for another road test. Wilson further testifiedthat he knew in early April that he would be returning towork for Respondent and gave his regular employer a 2-week notice of his quitting.'The General Counsel urges that Hoedema clearly associ-ated Singleton with Wilson's reinstatement efforts. Thus, inresponse to a question to Hoedema by Respondent's counselas to whether he knew that Singleton helped Wilson "get onthe seniority list," Hoedema replied, "[T]hey were friends,and I assumed that is the way it happened."Finally, the General Counsel argues that the reprimandsissued to Singleton are so ill founded that they must beconsidered pretextua! and designed to conceal Respondent'sreal motivation; i.e., to retaliate against Singleton because ofhis support of Wilson. While the General Counsel concedesthat Singleton overextended his lunch break at K-Mart onApril 5, he nevertheless contends that Hoedema in followingSingleton that particular day was motivated by resentmenttoward Singleton's role in forcing Wilson's return to work.The other two reprimands issued to Singleton on April 6 areclassified by the General Counsel as "afterthoughts" de-signed to build a case against Singleton. The July 10 incidentwas clearly pretextual, according to the General Counsel,because the collective-bargaining agreement did not requiredrivers to take their lunch breaks between their 4th and 6thhour after starting work, and, contrary to Hoedema'stestimony, there was no Respondent rule that drivers had totake their lunch breaks at such time unless they hadpermission otherwise. Moreover, Singleton, by the admis-sions of Hoedema and Cavender, did not stay at the VillaRestaurant beyond the 30 minutes allowed for lunch breaks.Another driver, John Lukacheski, took his lunch break withSingleton but was not reprimanded under the guise that hehad permission to do so from either Hoedema or thedispatcher. Under these circumstances, according to theGeneral Counsel, the disparate treatment of Singletonbecomes obvious.In response to Respondent's argument noted below thatthe Board should defer its processes to the decisions of thelocal joint grievance committee with respect to Singleton'sdischarges in accordance with the principles of SpielbergManufacturing Company, 112 NLRB 1080 (1955), theGeneral Counsel contends that the unfair labor practicesinvolved in the discharges were not considered or decided bythe grievance committee, and the committee's resolutionsthus should not be honored.9See Raytheon Company, 140NLRB 883 (1963); Airco Industrial Gases-Pacific, a Divi-sion of Air Reduction Company, Incorporated. 195 NLRB" Wilson was given a second driving test by Respondent on April 12. Thislime the test was administered by Ron Armsted, who rated Wilson asunsatisfactory. Nevertheless, according to Wilson, McCuiston told him whenhe went to work (doing dockwork) that he would be allowed to practicedriving for Respondent. Hoedema corroborated this, testifying that after theApril hiring Wilson was used mostly on the dock but was allowed to practice,and he ultimately passed the driver's test administered by driver DouglasMackler a month to 6 weeks later' rhe transcript of the proceedings before the local joint grievance676 (1972); Yourga Trucking, Inc., 197 NLRB 928 (1972).The General Counsel would distinquish from the instantcase the Board's decision in Electronic Reproduction ServiceCorp., et al., 213 NLRB 758 (1974), where the Board held at762 that it would defer to arbitration awards under Spielbergprinciples "except when unusual circumstances are shownwhich demonstrate that there were bona fide reasons, otherthan a mere desire on the part of one party to try the sameset of facts before two forums, which caused the failure tointroduce such evidence at the arbitration hearing." TheGeneral Counsel argues, in effect, that the ignorance ofSingleton and his union representative, McCuiston, as to theexistence of an unfair labor practice issue at the time of thepresentation of Singleton's grievances to the joint committeeconstituted a "bona fide reason" for not raising the issuebefore the body so as to preclude application of theElectronic Reproduction precedent. In any event, the Gener-al Counsel contends that the viability of Electronic Repro-duction as guiding precedent is questionable in light ofsubsequent Board decisions, specifically Fikse Bros., Inc.,220 NLRB 1301 (1975); The Kansas City Star Company, 236NLRB 866 (1978); Max Factor & Co., 239 NLRB 804(1978)."'Respondent argues that the Spielberg principle is fullyapplicable to the resolution of Singleton's discharges by thelocal joint grievance committee. Respondent notes that theproceedings before the committee were fair, that the partieshad agreed to be bound by the decision of the committee,and that the results, a 3-day and a 60-day suspension, werenot repugnant to the purposes and policies of the Act.With respect to the merits of the case, Respondent arguessimply that the Jerry Wilson matter was not a significantconcern to Respondent and would not have engenderedanimosity on the part of Respondent, Hoedema in particu-lar, against Singleton, whose involvement in the Wilsonmatter was minimal and not even known to Respondent.Respondent contends, in effect, that Singleton was a "lowproductivity" employee and that his discharges were forcause.C. Discussion and ConclusionIn Spielberg Manufacturing Company, supra, the Boardset forth the following criteria, all of which must be metbefore the Board will defer to the decision of an arbitralbody: (I) the proceeding must be fair and regular; (2) allparties must agree to be bound; and (3) the decision must notbe repugnant to the purposes and policies of the Act.Spielberg is viable Board law and is still considered andapplied where appropriate. See, e.g., Sea-Land Service, Inc240 NLRB 1146 (1979); St. Luke's Memorial Hospital, Inc.,240 NLRB 1180 (1978); Max Factor & Co., supra. Theburden is upon Respondent to show that all the requisitecommittee in both April and July were submitted into evidence as Jt. Exh. .Areading of those transcript reveals, and I conclude, that the unfair laborpractice issues involved herein were not in fact raised before the committee.'" The General Counsel points out that, even when Singleton filed thecharge in the instant case, he was still urging only a contract violation in hisdischarge as shown by the language of the charge. It was, according to theGeneral Counsel's brief, only the Region's "investigative expertise whichbrought to light Respondent's unlawful actions in this case."151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDelements to its application have been satisfied. John Sexton& Co., A Division of Beatrice Food Co., 213 NLRB 794, 795(1974). In the instant case it would appear that Respondenthas satisfied its burden of showing that the original criteriafor application of Spielberg have been met.The argument for deferral here also finds support in theBoard's holding in Electronic Reproduction Service, supra.There the Board held, members Fanning and Jenkinsdissenting, that deferral would be warranted where theunfair labor practice issue could have been raised before thearbitrator but was not, and thus the arbitrator was not calledupon to decide the unfair labor practice issue. In the instantcase, neither the Union or Singleton raised the unfair laborpractice issue before the local joint grievance committee."Accordingly, it would appear that strict application of theElectronic Reproduction precedent would require deferral tothe decision of the local joint grievance committee withrespect to Singleton's discharges.I find unconvincing General Counsel's efforts to distin-guish the Electronic Reproduction case on the bais that theUnion and Charging Party here, unlike in that case, did notintentionally withhold the unfair labor practice issue fromthe committee. In the Electronic Reproduction case, theBoard specifically pointed out that it would consider as"unusual circumstances" justifying a refusal to defer to anarbitration award any failure to present evidence to thearbitrator due to the fact that the evidence was "newlydiscovered" or "unavailable" at the time of the arbitration.It thus indicated that it would reject arguments againstdeferral where, as here, there is no showing that the evidenceupon which the unfair labor practice issue is based was notnewly discovered or unavailable at the time of the arbitra-tion. Here, Singleton, who was present during the presenta-tion of both his grievances on his discharges, was well awareof all the facts he now urges to show that Respondent wasdiscriminatorily motivated in the discharges.The Electronic Reproduction case has drawn critical courtcomment. See N. Stephenson v. N.L.R.B., 550 F.2d 535 (9thCir. 1977); Dreis & Krump Manufacturing Company, Inc. v.N.L.R.B., 544 F.2d 320 (7th Cir. 1976). Moreover in MaxFactor & Co., supra at fn. 3, the Board cited with apparentapproval the court's critical notation in the Stephenson caseto the effect that the Board should not defer to an arbitrationdecision when the arbitrator has not considered the statutoryissues. Also in the same footnote in the Max Factor case,Member Murphy's disagreement with Electronic Reproduc-tion was also noted, as it had been previously noted in theKansas City Star Company, supra. In my opinion this clearlysignals a return by the present Board majority to the holdingin Monsanto Chemical Company,130 NLRB 1097 (1961),and that line of cases, including Raytheon, supra, AircoIndustrial Gases, supra, and Yourga Trucking, supra, whichrequire a showing that the arbitrator considered the statuto-ry issues before deferral under Spielberg principles could befurther considered.Accordingly, and since the statutory issues were notconsidered by the grievance committee in the instant case, I" There is no contention here that the local joint grievance committee didnot constitute an arbitration body meeting Spielberg's standards of fairness.The Board has previously held such committees, though operating withoutconclude that deferral to the decision of that body would notbe appropriate under the circumstances of this case.Turning to the merits of the case, the only evidence ofanimus on the part of Respondent towards Singleton becauseof his union or protected activities is found in the statementsattributed to Hoedema by Singleton when Singleton com-plained to Hoedema about the treatment accorded Wilson.According to Singleton, Hoedema both in July and Decem-ber 1977 told Singleton to "keep his nose out of Hoedema'sbusiness or the same thing would happen to Singleton." Iwas not impressed with Singleton's demeanor as a witnessand I find it difficult to believe that Hoedema would havemade almost identical statements to Singleton on twoseparate occasions several months apart. Moreover, the"threat" that the "same thing" would happen to Singleton isvague in the context of what Singleton was complainingabout. Thus, in the first instance he was complaining aboutWilson having to sign a "quit slip" so that he could notobtain seniority and permanent employment. How could thethreat that the "same thing" could happen to Singleton beapplicable when Singleton was already a permanent employ-ee? On the second occasion, in December 1977, Singletonwas by his own testimony objecting to Hoedema's qualifica-tion to administer a driving test to Wilson. Again the threatwas attributed to Hoedema that if Singleton did not keep hisnose out of Hoedema's business the "same thing" wouldhappen to Singleton. The "same thing" would appear to beonly in reference to the administration of a driver test, whichSingleton, as a regular driver, was not subject to.Singleton's memory was by his own admission hazy.Understandably, he testified with respect to the July 1977statements attributed to Hoedema, "It's been so long, I can'trecollect everything." In keeping with this uncertain recol-lection, Singleton couched his testimony in regard toHoedema's July 1977 statements in terms of "I think," andprefaced his testimony that he told Hoedema in the sameconversation that he was going to the Union on the matterwith "I believe."The reliability of Singleton's recollection is further suspectin view of the fact that he went through two grievancesbefore the local joint grievance committee without "recall-ing" that his discharges may have related to the threats heattributed to Hoedema based upon his complaints concern-ing Wilson's employment. Even when he filed the charge inthe instant case, Singleton couched the violation alleged interms of a breach of the collective-bargaining agreement. Itwas only "investigative expertise," as the General Counsel'sbrief refers to it, which prompted Singleton's recollection ofstatements made to him by Hoedema 9 months to a yearearlier which now provide the basis for the alleged violationsof the Act here involved.Contrary to Singleton's testimony, Hoedema testified henever threatened or reprimanded Singleton for any involve-ment in the Wilson matter. He could not recall anyconversation with Singleton regarding Wilson in which hetold Singleton to mind his own business, nor could he recallany conversation with Singleton at all regarding Wilson.Hoedema's lack of recollection appeared to me to be sincere,neutral arbitrators, sufficient to meet Spielberg's standards. See TerminalTransport Company. Inc., 185 NLRB 672 (1970).152 SUBURBAN MOTOR FREIGHT. INC.and his credibility was generally enhanced by his disinterestat the time of the hearing since his employment byRespondent had been terminated in November under cir-cumstances which would undercut any allegiance to Respon-dent.In view of all the foregoing, I credit Singleton only to theextent his testimony is not specifically denied by Hoedema.Thus, I conclude that Singleton did complain to Hoedemaabout Wilson's treatment both in July and December 1977and that Hoedema did in fact tell Singleton to mind his ownbusiness or to keep his nose out of it. I do not credit thatportion of Singleton's testimony wherein he attributes toHoedema any "threats" to do the "same thing" to Singletonas was done to Wilson.Whether or not Hoedema issued any threats to Singleton,there is little on this record, aside from timing alone, toestablish that the December 1977 reprimands issued toSingleton were based upon discriminatory reasons under theAct. Singleton's testimony about his being off route wasvague, but he admittedly had made his last stop before lunchat Notre Dame University (which was in north South Bend)and had proceeded from there to Mishawaka (east of SouthBend) before going back to Respondent's terminal which,according to Hoedema's uncontradicted testimony, was insouthwest South Bend. Further, Singleton did not specifical-ly deny that he had overstayed his lunch break as thereprimand letter had claimed. It is to be noted also thatSingleton did not formally grieve those reprimands. Accord-ingly, and despite the timing of the reprimands, I concludethat a valid basis for the reprimands existed and that theywere not discriminatorily motivated.There is even less to support the conclusion that the Aprilreprimands issued to Singleton and the discharge basedthereon were discriminatorily motivated. So far as thisrecord shows, Singleton had made no further complaints toHoedema about Wilson's situation after December 1977. Itis true that Singleton had continued to urge McCuiston toact on Wilson's behalf, but by Singleton's own admissionother employees had also vigorously complained to McCui-ston on the same subject when he visited Respondent'sterminal. While the General Counsel argues a tie-in from atiming standpoint between Respondent's agreement to giveWilson another driver's test and to ultimately hire him as aregular employee, there is little record evidence to establishthat Respondent had agreed to the retest of Wilson beforeSingleton's discharge. The events giving rise to Singleton'sreprimands and discharge took place on April 4 and 5.Wilson was not given his second driver qualification testuntil April 12, 1 week later. While Wilson's testimony has itthat he was told a few days prior to April 12 that he wouldbe retested, and while it may be inferred that there was somediscussion between Hoedema and McCuiston prior to theagreement, the record does not clearly establish that suchdiscussions took place prior to April 4 and 5. Thus, I findthat the timing of Singleton's April reprimands and dis-u While there's no documentary or statistical evidence of Singleton's "lowproductivity," Singleton admitted that after he was reinstated in April hisfellow employees met with him regarding their belief he was "sloughing off."This was corroborated by employees Terry Klein, Joe Colvin, Ron Armsted,and Douglas Mackler, the union steward. Armsted and Colvin also identifiedSingleton as a chronic complainer and nitpicker who sought strict applicationof the collective-bargaining agreement to all working conditions. Neverthe-charge in relation to Wilson's retesting and hiring is notsignificant.Moreover, examination of the circumstances upon whichthe April reprimands and discharges are based does notsupport a conclusion that they were based on unlawfulreasons. Singleton did not deny that he got grease on the cabof the truck as one of the reprimands alleged, nor did hedeny that he had failed to call in to the terminal beforecoming in as he had been directed to do. And finally, he didnot deny that he had spent almost an hour stopped at the K-Mart store in Niles, Michigan, as his discharge letter hadclaimed. Singleton contended that this delay was caused byhis having to fix his "speed handles" on his gear shift, whichwere loose. Yet, as his discharge letter stated, and withoutany contradiction from Singleton, he did not report anybreakdown.That Hoedema and Cavender followed Singleton on hisNiles run does not in itself suggest that Respondent wasmaking a special attempt to find fault with him. Aspreviously noted and found, it was not unusual for Hoedemato follow drivers on their routes.It is true that Hoedema in his testimony confused thereasons for the April reprimands and discharges by relatingthat his main problem with Singleton was "low productivi-ty,"'2and that there was no way to discharge Singleton forlow productivity under the collective-bargaining agreement.Nevertheless, he also testified that the April reprimands anddischarge of Singleton would have been effectuated even ifSingleton had been a good employee. This contradictiontends to support a conclusion that the bases for thereprimands and discharge were pretextual, but falls short ofcompelling the conclusion that Hoedema was seeking toconceal an unlawful reason for his action with respect toSingleton. I am not convinced that Hoedema was somotivated because of: (1) the absence of significant evidenceof animosity towards Singleton because of his involvement inthe Wilson matter other than that credited portion ofSingleton's testimony regarding Hoedema's admonition tohim months earlier to keep his nose out of Hoedema'sbusiness; (2) the absence of evidence clearly showing thatHoedema was persuaded by McCuiston to give Wilsonanother test and employment at a time prior to Singleton'sApril discharge; (3) the absence of evidence that Singletonwas in fact, to Respondent's knowledge, involved in Wilson'sApril employment efforts;" and (4) the April reprimandsand discharge had a basis in fact.Upon consideration of the foregoing, I conclude that theGeneral Counsel has not established by a preponderance ofthe evidence that the April reprimands and discharge ofSingleton were motivated by a desire of Respondent toretaliate against Singleton because of any efforts on his partthrough the Union on behalf of Wilson. I therefore find thatthe April reprimands and discharge of Singleton did notviolate Section 8(a)(3) and (1) of the Act.less, Singleton never iled a grievance on any matter other than his April andJuly discharges and there is no evidence, aside from his conversations withHoedema about Wilson, which indicates that Singleton gave Respondent any"trouble" with respect to the Union-Respondent agreement." McCuiston credibly testified that Singleton was never refe.red to in hisdiscussions with Hoedema regarding Wilson's testing and employment.153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere remains for consideration the July 11 discharge ofSingleton. Of all the incidents for which Singleton wasreprimanded or discharged the July incident appears to bethe most innocuous and therefore the most susceptible to aconclusion that it was pretextual. This is because a contrac-tual provision providing for lunch breaks between the 4thand 6th hour after beginning work appears to allow thedriver to elect to take his lunch at another time. Moreover,although Hoedema claimed that lunch breaks were notallowed outside the 2-hour period specified in the contractwithout special permission, it is clear from the testimony ofdrivers Joe Colvin and Terry Klein, whom I credit, that theypersonally took lunches outside the 2-hour period withoutrepercussions from management. However, aside from Col-vin's unsubstantiated and therefore unaccepted claim that itwas "understood" that he made lunch stops outside thespecified period, it was not shown that Respondent wasaware that the drivers made such stops. I note also thatRespondent's April discharge letter to Singleton had clearlyindicated to Singleton Hoedema's position that he was not totake a lunch break prior to the completion of his 4th hour ofwork. And even though the local joint grievance committeehad ordered Singleton's reinstatement following the Aprildischarge, the discharge letter was allowed to stand as a"final letter of warning." Under these circumstances, Single-ton must have been aware of how Hoedema was interpretingthe collective-bargaining agreement regarding lunch breaks.The fact that another driver, John Lukacheski, alsostopped for lunch at the Villa Restaurant on July 10 duringthe same time Singleton was there and was not disciplinedalso suggests some disparate treatment. That suggestion isdispelled, however, by my conclusion, based upon Hoede-ma's testimony, which I credit in this regard, that Lukache-ski had special permission to stop for lunch at the time hedid.Considering that Singleton's July discharge was remote intime from any involvement of Singleton in the Wilson" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48situation (by July 10, Wilson had already been employed 2 %months), and since I have already found that the Aprilreprimands and discharge of Singleton were not discrimina-torily motivated, I conclude that the July discharge likewisewas not discriminatorily motivated. Accordingly, I find thatthe General Counsel has failed to establish by a preponder-ance of evidence that Respondent violated Section 8(a)(3)and () of the Act with respect to the July discharge ofSingleton.Having found that Respondent's April and July actionswith respect to Singleton did not violate Section 8(a)(3) and(1) of the Act as alleged in the complaint, I shall recommendthat the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1. The Respondent, Suburban Motor Freight, Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Teamsters Local Union 364, affiliated with Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent has not committed any unfair laborpractices within the meaning of Section 8(a)(3) and (I) of theAct with respect to its issuance of reprimands to, anddischarges of, Ralph Singleton in April and July 1978.4. Respondent has engaged in no unfair labor practicesviolative of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER'4The complaint is dismissed in its entirety.of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.154